THE London and Provincial Marine and General Insurance Company issued its policy insuring certain property owned by J. E. Luttrell. The Hendrie and Bolthoff Manufacturing and Supply Company held a mortgage on the property, and there was a provision in the policy making loss, if any, payable to that company as its interest may appear. The policy was intended to take the place of a policy theretofore issued by the Royal Exchange Assurance of London in the event that that policy was cancelled. A fire occurred resulting in loss. Luttrell and the Hendrie and Bolthoff Company sued both insurance companies. The question was which of the two policies was in force, and that depended upon the question whether the Royal Exchange policy was cancelled before the fire loss occurred. In Royal Exchange Assurance ofLondon v. Luttrell, 99 Colo. 492, 63 P.2d 1240, we held that the Royal Exchange policy was in force at the time of the fire loss. The facts in that case and in the case at bar are the same. They are set forth fully in the opinion in the Royal Exchange Assurance case and need not be repeated here. Following that case, we hold that the Royal Exchange policy was in force at the time of the fire loss, and that the defendant herein is not liable. The trial court was right in so holding.
The judgment is affirmed.
MR. JUSTICE BOUCK did not participate. *Page 541